Citation Nr: 1532147	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to temporary total evaluation for convalescent purposes for treatment of right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to September 1991, from October 2003 to February 2004, and from March to April 2008, with additional service in the Army National Guard.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board denied these claims in a September 2014 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand (JMR) in May 2015.  As discussed in more detail below, the parties agreed that the issues required additional development.  Therefore, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran is seeking service connection for a right knee disability, both as directly related to service and as secondary to his service-connected left knee.  This claim was denied because VA medical opinions on record found it less likely related to service.  However, and as pointed out in the JMR, evidence that is critical to his claim was overlooked, which led to a failure to comply with VA's duty to assist a claimant in obtaining evidence necessary to substantiate his claim.

Primarily, the evidence of record showed that the Veteran was on active duty from March 9, 2008, to April 26, 2008.  It also shows a Statement of Medical Examination and Duty Status dated in April 2008 (although apparently completed and signed in September 2008) that notes an injury to the bilateral knees on April 14, 2008, that was still bothering him in September 2008.  A March 2009 Medical Evaluation Board examination report noted the Veteran reported having sudden pain while working on and attempting to enter a 5-ton truck.  At the time of the injury, he report limited motion and swelling, and he was treated with NSAIDs and a muscle relaxant, without improvement.  An MRI was recommended, and conducted in August 2008, showing a medial meniscus tear in both knees.  He subsequently underwent arthroscopic repair in September 2008.  The report indicated that his knee diagnoses did not exist prior to service.  

This evidence suggests the service treatment records (STRs), particularly from this period in March and April 2008, that are associated with the claims file are not complete.  On remand, another search must be conducted for any more service treatment records.  The evidence shows he was in Santo Domingo, in the Dominican Republic, during this period of duty, therefore a search of inpatient and clinical records should be conducted.

The Board notes that a Statement of Medical Examination and Duty Status from September 2007 indicates the Veteran was on inactive duty for training during that month.  Accordingly, the Board will request that an attempt be made to verify all periods of service, including active duty (AD) and any periods of active or inactive duty for training (ACDUTRA & INACDUTRA).

Finally, the evidence showing AD status and an injury to the knees in April 2008 was not addressed by the April 2014 VA examiner, who instead attributed the Veteran's right knee disability to an employment injury sustained in 2006.  This evidence of an April 2008 knee injury during AD service must be considered.  

On remand, he should be given another opportunity to submit any private treatment records.  Updated VA treatment records must also be obtained.

His claim for a temporary total evaluation due to treatment of a right knee disability is inextricably intertwined with the issue of whether service connection for a right knee disability is warranted, and so is also remanded.




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his right knee, and make arrangements to obtain all records not already associated with the claims file.  

Specifically ask the Veteran where he received treatment while on duty in March and April 2008 when he hurt his knees.  The record shows he was in Santo Domingo, the Dominican Republic. 

Ensure that a complete copy of VA treatment, particularly from the San Juan VAMC, is associated with the claims file.

Ensure that a complete copy of treatment records from the Rodriguez Clinic at Fort Buchanan is associated with the claims file.  

2.  Verify all of the Veteran's service, including any periods of ACDUTRA and INACDUTRA.  Take all necessary steps, with copies to the file.  If unable to locate, advise the Veteran of that and ask him to submit any records or evidence he has that addresses his duty.  The Board notes that there is at least one reference to a period of INACDUTRA in September 2007.

3.  Ensure that a complete copy of STRs, particularly from March and April 2008, are associated with the claims file.  Make an effort to determine whether he was given hospital or clinical treatment in April 2008.  All efforts should be memorialized in the file.

4.  After receipt of records, schedule the Veteran for an appropriate examination of the right knee for an opinion on whether it is as likely as not (50 percent or greater probability) that any right knee diagnosis is related to service.  The examiner is asked to review the claims file prior to the examination, to take a complete history of the right knee from the Veteran during the examination, and to conduct a complete examination.

The Board notes the April 2014 VA examiner attributed current diagnoses to an employment injury in 2006.  He was diagnosed with osteoarthritis by July 2006 MRI, and underwent right meniscus repair in August 2006.  However, in April 2008, the Veteran was on active duty for a period of about 40 days, and injured his bilateral knees.  He was diagnosed with a meniscus tear by MRI in August 2008.  This later evidence was not addressed by the April 2014 VA examiner. 

The examiner is asked whether it is as likely as not (50 percent or greater probability) that any right knee disability is directly related to service, in that it was caused by the injury in April 2008?  

If the examiner opines that the Veteran entered duty in March 2008 with a right knee disability, the examiner is asked to point to the clear and unmistakable evidence that makes it undebatable that the Veteran had a preexisting right knee disability in March 2008.  If the examiner finds it undebatable that a right knee disability preexisted service in March and April 2008, the examiner is then asked whether it is also undebatable that the preexisting right knee disability was not aggravated (that is, caused a permanent increase in severity) by the injury in April 2008.  The examiner is asked to point to the clear and unmistakable evidence that shows that the right knee was not aggravated by the injury.

The examiner is also asked whether it is as likely as not (50 percent or greater probability) that any right knee disability was caused or aggravated by his service-connected left knee disability.

The examiner is asked to provide explanatory rationale for all opinions rendered, which includes citation to evidence in the record and to medically accepted knowledge.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




